Deceased workman, while making electric repairs in a store owned by the Hotel Gramercy, received injuries resulting in his death. Appellants contend that decedent was an independent contractor. The proof discloses that decedent’s duties Were performed under the supervision of the Owner or manager of the hotel. The evidence sustains finding of Board that he was an employee. Appellants also question wage rate. They raised no such question on hearings before the Industrial Board and failed to object to the reception in evidence of certified payrolls of three Other Workers Who worked substantially the whole year immediately preceding the accident: At no time did appellants Offer any proof as to the actual earnings of decedent. Award Unanimously affirmed, With costs to the State Industrial Board. Present — Hill, P. J:, Rhodes, McNamee, Crapser and Heffernan, JJ: